Ingraham, J.
(concurring):
The action was brought to recover for the damages caused by the death of the plaintiff’s testator by reason of the .negligence of the defendant. Upon the complaint and an affidavit that plaintiff, the administratrix, is a non-resident, of the State of New York and resides in the State of Virginia, the defendant made a motion to •compel the plaintiff to give security for costs. It appears by the •complaint that the next of kin of the deceased for whose benefit the action was brought also reside in the State of Virginia. That motion was denied and from the order entered thereon the defendants appeal.
By section 3268 of the Code of Civil Procedure it is provided that the defendant in an action brought in a court of record may require security for costs to be given as prescribed in this title, where the plaintiff was, when the action was commenced, a person residing without the State. This is a géneral provision applying to all actions in which a non-resident is a plaintifij. In relation, however, to actions brought by executors or administrators, section 3271 of the Code provides that in an action brought by or against an •executor or administrator in his representative capacity, the court may, in its discretion require the plaintiff to give security for costs; and the question presented is as to which of these sections is to control. If section 3268 controls, then the defendant had the right to *144require security for the costs provided for. It does not appear, however, that these two sections are inconsistent. Section 3268 refers to one class of plaintiffs, viz., non-residents. In all cases where the plaintiffs are non-residents, the statute requires that they shall give security for costs. There seetns to be no restriction as to the capacity in which the plaintiff brings the action. The fact of the non-residence of the plaintiff gives to the defendant the right to require such security. Section 3271 provides for another class. They are generally plaintiffs suing in a representative capacity. ' It is the capacity in which they sue that determines the question as to the power of the court to act under that section, and there it is provided that the court may, in its discretion require any person, whether a resident or non-resident, suing in a representative capacity to give security for costs. Thus, I think that where an executor or administrator is a plaintiff and a non-resident, a defendant might move under either section and the court would have power to grant the application. A non-resident administrator~is a ¡fiaintiff residing without the State and comes directly within the provisions of secl_tion 3268 of the Code.
This action is brought under the statute which authorizes an action by the personal representative of a deceased person for the, benefit of the next of kin. The nominal plaintiff is the personal representative of the deceased ; the. real plaintiffs for. whose benefit the action is brought are the next of kin, both the nominal plaintiffs and the real parties interested being non-residents. ■ This is not the case where the personal representative of a resident of this State brings an action to enforce a demand which was an asset of the estate of such resident and to be administered under the laws of the State. It might be in such a case that as the estate of which thé:plaintiff was the representative was here, and to be administered here, the residence of the representative 'was not material. But where the action is brought by one individual for the benefit of other individuals and both the one bringing the action and- tliq ones for whose benefit it is brought are non-residents, no one interested in tlie recovery in any manner being a resident, I cannot see'.upon what principle it can be said that the plaintiffs are not non-résidents. Sullivan v. Remington. Mfg. Co. (2 Civ. Proc. Rep. 68) does not apply. That action was brought by a plaintiff, who was a.resident, and after issue joined *145the plaintiff died, when the action was revived on behalf of his administrator. The question in that case was whether the action,having been revived and continued in the name of the administrator, he could be required to give security for costs, under section 3271 of the Code of Civil Procedure. It was held that that section was manifestly inapplicable, and did not include an action brought by a testator during his lifetime and after his decease, revived by his personal representative. Several Special Term cases are cited in which a conclusion contrary to that above indicated is arrived at. They all seem to be based upon Hall v. Waterbury (5 Abb. N. C. 356). This was under the old Code of Procedure, and it was held that under- that Code the non-residence of a plaintiff, where he is suing as assignee in bankruptcy, was not a reason for requiring him to give security for costs. It is not necessary to approve or disapprove of that decision, as I think that, under the express and plain provisions of section 3268, Code of Civil Procedure, before cited, this case comes within that section, and that the defendants weré -entitled to require the plaintiff to give security for costs.
In Tracy v. Dolan (31 App. Div. 24) where the action had been continued by an administrator, he was required to give an additional undertaking, because the surety on a former undertaking given by the testator in his lifetime had died, and the estate of the surety was insufficient to secure the payment of the amount specified in the undertaking. If an executor or administrator is not bound to give security for costs it is difficult to see upon what principle the plaintiff was there required to give such security. If the grant of letters of administration has the effect of making the administrator a resident of -the State, we had no right to require him to give security for costs because the former plaintiff had been a non-resident and had been required to give such security.
I think, therefore, that the order appealed from should be reversed and the motion granted.
Van Brunt, P. J., concurred; McLaughlin, J., concurred in result.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide event. "